Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Corey Lamonde James appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. James v. Maynard, No. 8:09-cv-02885-AW, 2011 WL 743814 (D. Md. filed Feb. 22, 2011; entered Feb. 23, 2011). We dispense with oral argument because the facts and legal *168contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.